794 F.2d 208
UNITED STATES of America, Plaintiff-Appellant,v.Jorge ARROYO, a/k/a Sergio, Defendant-Appellee.
No. 85-2605.
United States Court of Appeals,Fifth Circuit.
July 16, 1986.

Henry K. Oncken, U.S. Atty., Susan L. Yarbrough, James R. Gough, Asst. U.S. Attys., Houston, Tex., Gloria C. Phares, Washington, D.C., for plaintiff-appellant.
Don Lambright, Kent A. Schaffer, Houston, Tex., for defendant-appellee.
Appeal from the United States District Court for the Southern District of Texas.
ON PETITION FOR REHEARING
Opinion June 17, 1986, 5th Cir. 1986, 791 F.2d 1243.
Before GEE, RANDALL, and DAVIS, Circuit Judges.
PER CURIAM:


1
IT IS ORDERED that the petition for rehearing filed by the appellee in the above entitled and numbered cause be and the same is hereby GRANTED.  Our earlier opinion is withdrawn, and the appeal is reinstated on the Oral Argument calendar of the Court.